           Case 1:18-cv-02334-AT-KHP Document 176
                                              175 Filed 08/23/21 Page 1 of 1


                 EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                   ATTORNEYS AT LAW                          DIANE L. HOUK
ANDREW G. CELLI, JR.                    600 FIFTH AVENUE AT ROCKEFELLER CENTER
MATTHEW D. BRINCKERHOFF                                10TH FLOOR                         EMMA L. FREEMAN
JONATHAN S. ABADY                              NEW YORK, NEW YORK 10020                      DAVID BERMAN
EARL S. WARD                                       TEL: (212) 763-5000                      HARVEY PRAGER
ILANN M. MAAZEL                                                                            SCOUT KATOVICH
HAL R. LIEBERMAN                                  FAX: (212) 763-5001                    MARISSA BENAVIDES
DANIEL J. KORNSTEIN                                www.ecbawm.com                           NICK BOURLAND
O. ANDREW F. WILSON                                                                      ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                         ANANDA BURRA
DEBRA L. GREENBERGER                                                                           MAX SELVER
ZOE SALZMAN                                                                                      NOEL LEÓN
SAM SHAPIRO



                                                            August 23, 2021

   By ECF
                                                                                           08/23/2021
   Hon. Katharine H. Parker
   United States Magistrate Judge
   Daniel Patrick Moynihan United States Courthouse
   500 Pearl Street
   New York, New York 10007

           Re:      Clark, et al., v. City of New York, No. 18 Civ. 02334 (AT) (KHP)

   Dear Judge Parker:

           This firm represents Plaintiffs. On behalf of both parties, we write to request an
   adjournment of the August 25, 2021 telephonic Case Management Conference (see Dkt. No.
   174) in light of the status of settlement negotiations.

           The parties attended a May 8, 2021 mediation session with Rebecca Price, Esq., through
   the Court-annexed Mediation Program. See May 5, 2021 Docket Entry. After that productive
   session, the parties continued their negotiations before Ms. Price, and Defendants worked with
   the Office of the Comptroller of the City of New York to obtain additional settlement authority.
   See Dkt. No. 173. Another mediation session is scheduled for September 10, 2021. See August 5,
   2021 Dkt. Entry. Accordingly, the parties request a thirty-day adjournment of the August 25,
   2021 conference.

                                                            Respectfully submitted,
                                                                  /s/
                                                            O. Andrew F. Wilson

   cc.     All Counsel of Record

    APPLICATION GRANTED: The telephonic Case Management Conference scheduled for
    Wednesday, August 25, 2021 at 11:00 a.m. is hereby rescheduled to Thursday, September 30, 2021 at
    12:30 p.m. Counsel for the parties are directed to call Judge Parker's court conference line at the
    scheduled time. Please dial (866) 434-5269, Access code: 4858267.




                                                                                                      08/23/2021
